                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 1 of 43



                                      1   MARK S. POSARD (SBN: 208790)
                                          mposard@grsm.com
                                      2   I. HOOSHIE BROOMAND (SBN: 210206)
                                          hbroomand@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Parkcenter Drive, Suite 200
                                      4   Sacramento, CA 95825
                                          Telephone: (916) 565-2900
                                      5   Facsimile: (916) 920-4402

                                      6   Attorneys for Defendant
                                          JTH TAX, INC. DBA LIBERTY TAX SERVICE
                                      7

                                      8                                 UNITED STATES DISTRICT COURT

                                      9                               NORTHERN DISTRICT OF CALIFORNIA

                                     10   CONVERGENT MOBILE, INC.                          )   CASE NO.
                                                                                           )
                                     11                                 Plaintiff,         )   DEFENDANT JTH TAX, INC. DBA
                                                                                           )   LIBERTY TAX SERVICE’S NOTICE
Gordon Rees Scully Mansukhani, LLP




                                     12          vs.                                       )   OF REMOVAL
                                                                                           )   (28 U.S.C. §§1332, 1441)
    3 Parkcenter Drive, Suite 200




                                     13   JTH TAX, INC. DBA LIBERTY TAX                    )
       Sacramento, CA 95825




                                          SERVICE AND DOES 1 THROUGH 20,                       JURY TRIAL DEMANDED
                                     14                                                    )
                                                                        Defendants.        )   (Sonoma County Superior Court
                                     15                                                    )   Case No. 265057)
                                                                                           )
                                     16                                                    )

                                     17

                                     18          TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                     19          PLEASE TAKE NOTICE that Defendant JTH Tax, Inc. dba Liberty Tax Service

                                     20   (“Defendant”) by and through its undersigned counsel, contemporaneously with the filing of this

                                     21   Notice, hereby effects removal of the above-referenced action from the Superior Court of the

                                     22   State of California for the County of Sonoma to the United States District Court for the Northern

                                     23   District of California. This removal is based on 28 U.S.C. sections 1332 and 1441, specifically,

                                     24   on the following grounds:

                                     25                            I.      STATEMENT OF JURISDICTION
                                     26          1.      This is a civil action over which the Court has original jurisdiction based on

                                     27   diversity of citizenship pursuant to 28 U.S.C. section 1332(a). This action is one that may be

                                     28   removed to this Court by Defendant pursuant to 28 U.S.C. section 1441(b) because it is a civil
                                                                                        -1-
                                                      Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                            (28 U.S.C. §§1332, 1441)
                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 2 of 43



                                      1   action because the parties are considered citizens of different states and the amount in

                                      2   controversy exceeds $75,000.00, exclusive of interest and costs, as set forth herein. 28 U.S.C.

                                      3   1332, 1441(a) and 1446(b).

                                      4                                              II.     VENUE

                                      5          2.         The action was filed in the Superior Court of California for the County of

                                      6   Sonoma. Venue properly lies in the United States District Court for the Northern District of

                                      7   California, because it is the district court where the state court action is pending. See 28 U.S.C.

                                      8   §§ 84(a), 1391(a), 1441(a) & (c).

                                      9          3.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(b), 1391, and 1446.

                                     10                                 III.    STATUS OF THE PLEADINGS

                                     11          4.         This lawsuit arises out of a contract dispute between Plaintiff Convergent Mobile,
Gordon Rees Scully Mansukhani, LLP




                                     12   Inc. (“Plaintiff”) and Defendant JTH Tax, Inc. dba Liberty Tax Service (“Defendant”) Superior
    3 Parkcenter Drive, Suite 200




                                     13   Court of California, County of Sonoma entitled Convergent Mobile, Inc. v. JTH Tax, Inc. dba
       Sacramento, CA 95825




                                     14   Liberty Tax Service and Does 1 through 20, Case No. SCV-265057. (“Complaint”). True and

                                     15   Correct copies of the Summons, Complaint and Civil Case Cover Sheet are attached to this

                                     16   Notice as Exhibit “A” pursuant to 28 U.S.C. section 1446(a).

                                     17          5.         The Complaint states causes of action for (1) Breach of Contract; (2) Promissory

                                     18   Estoppel; and (3) Breach of Implied Covenant of Good Faith and Fair Dealing. Plaintiff seeks

                                     19   recovery of General Damages, Special Damages, Reasonable Attorney’s Fees, Prejudgment

                                     20   Interest at the Legal Rate, Costs of Suit and Such other and further relief as the Court may deem

                                     21   just and proper.

                                     22          6.         To Defendant’s knowledge, as of the date of this Notice of Removal, no other

                                     23   parties have been named or served with a copy of the Summons and Complaint.

                                     24          7.         To Defendant’s knowledge, no other pleadings, process or orders related to this

                                     25   case have been filed with the Superior Court of the State of California, County of Sonoma.

                                     26               IV.      NOTICE TO STATE COURT AND PLAINTIFF’S COUNSEL

                                     27          8.         Contemporaneously with the filing of this Notice of Removal in the United States

                                     28   District Court for the Northern District of California, written notice of the removal will be given
                                                                                           -2-
                                                       Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                              (28 U.S.C. §§1332, 1441)
                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 3 of 43



                                      1   by the undersigned to Plaintiff’s counsel of record, Deborah S. Bull and Nicole M. Jaffee of

                                      2   Perry, Johnson, Anderson, Miller & Moskowitz, LLP, 438 1st Street, 4th Floor, Santa Rosa,

                                      3   California 95401, and a copy of this Notice of Removal will be filed with the Clerk of the

                                      4   Superior Court of the State of California, County of Sonoma, as required by 28 U.S.C. § 1446(d).

                                      5                                V.      TIMELINESS OF REMOVAL

                                      6          9.      A notice of removal in a civil action must be filed within thirty (30) days after

                                      7   service of the Summons and Complaint. 28 U.S.C. § 1446(b); see also Murphy Bros., Inc. v.

                                      8   Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (holding that the 30-day removal period

                                      9   begins to run upon service of the Summons and Complaint). Here, Defendant was served via

                                     10   certified mail on September 11, 2019 pursuant to what appears to be an attempt to provide sub-

                                     11   service. (Cal. Code. Civ. Proc. section 415.20(a) & (b), 415.95.) Defendant has filed its Notice
Gordon Rees Scully Mansukhani, LLP




                                     12   of Removal within 30 days. As such, this Notice of Removal is timely.
    3 Parkcenter Drive, Suite 200




                                     13                                VI.     DIVERSITY JURISDICTION
       Sacramento, CA 95825




                                     14          10.     The diversity statute provides, in pertinent part, that “[t]he district courts shall

                                     15   have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

                                     16   value of $75,000, exclusive of interest and costs, and is between (1) citizens of different States.”

                                     17   See 28 U.S.C. § 1332(a).

                                     18          11.     “Any civil action” commenced in state court is removable if it might have been

                                     19   brought originally in federal court. See 28 U.S.C. § 1441(a).

                                     20          12.     Any case that could have been commenced in federal court based on diversity of

                                     21   citizenship can be removed from state court on that ground. See 28 U.S.C. § 1441(b). In order to

                                     22   remove a case to federal court on diversity grounds, two elements must be met: (1) complete

                                     23   diversity must exist between the parties, i.e., plaintiffs and defendants must be “citizens” of

                                     24   different states; and (2) the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332.

                                     25          13.     This is a civil action over which this Court has original jurisdiction under 28

                                     26   U.S.C. § 1332, and which may be removed to this Court by Defendant pursuant to 28 U.S.C.

                                     27   § 1441(a) based on the existence of complete diversity of citizenship between the real parties to

                                     28   this action and on the fact that the amount in controversy exceeds $75,000.
                                                                                           -3-
                                                        Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                                (28 U.S.C. §§1332, 1441)
                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 4 of 43



                                      1                  A.      Complete Diversity of Citizenship Exists

                                      2          14.     Diversity of citizenship exists so long as no plaintiff is a citizen of the same state

                                      3   as any defendant at the time the action was filed and at the time of removal. For diversity

                                      4   purposes, a corporation “shall be deemed a citizen of any State by which it has been incorporated

                                      5   and of the State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).

                                      6          15.     According to the Complaint, Plaintiff is a corporation organized under the laws of

                                      7   the State of California and was transacting business in Sonoma, California. (Exhibit A at ¶ 1)

                                      8   This allegation by Plaintiff establishes that it is a citizen of the State of California. (Lew v. Moss,

                                      9   797 F.2d at 747, 751 (9th Cir. 1986) (allegations of residency in a state court complaint can

                                     10   create a rebuttable presumption of domicile supporting diversity of citizenship).)

                                     11          16.     Further, as alleged in the Complaint, Defendant is a corporation organized and
Gordon Rees Scully Mansukhani, LLP




                                     12   incorporated under the laws of the state of Delaware. Defendant’s status as a foreign corporation
    3 Parkcenter Drive, Suite 200




                                     13   is established by the Complaint. (Id at ¶ 2.)
       Sacramento, CA 95825




                                     14          17.     Accordingly, complete diversity exists between Plaintiff, a citizen of California,

                                     15   and Defendant, a citizen of Delaware.

                                     16          18.     For purposes of removal, the citizenship of Doe defendants is disregarded and

                                     17   only named defendants are considered. 28 U.S.C. § 1441(a). Accord, Newcombe v. Adolf Coors

                                     18   Co., 157 F.3d 686, 690-91 (9th Cir. 1998) (citing 28 U.S.C. § 1441(a)).

                                     19          19.     Does 1 through 50, inclusive, are wholly fictitious. The Complaint does not set

                                     20   forth the identity or status of any said fictitious defendants, nor does it set forth any charging

                                     21   allegation against any fictitious defendants. The citizenship of these Doe defendants is to be

                                     22   disregarded for the purposes of determining diversity jurisdiction and, thus, cannot destroy the

                                     23   diversity of citizenship between the parties in this case. 28 U.S.C. § 1441(a). Accord, Newcombe,

                                     24   supra, 157 F.3d at 690-91 (citing 28 U.S.C. § 1441(a)). Furthermore, because the Doe

                                     25   defendants have not yet been served, they need not join or consent to Defendant’s Notice of

                                     26   Removal. Salveson v. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984)

                                     27   (named defendants not yet served in state court action need not join in the notice of removal),

                                     28   superseded by statute on other grounds in Ethridge v. Harbor House Rest., 861 F.2d 1389 (9th
                                                                                         -4-
                                                      Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                             (28 U.S.C. §§1332, 1441)
                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 5 of 43



                                      1   Cir. 1988).

                                      2           B.      The Amount in Controversy Exceeds the Jurisdictional Limit

                                      3           20.     Plaintiff’s Complaint is ambiguous as to the amount placed in controversy by its

                                      4   alleged claims, which means that Defendant is only required to demonstrate that the amount in

                                      5   controversy exceeds federal jurisdictional requirements by a “preponderance of the evidence.”

                                      6   See Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699, 701 (9th Cir. 2007). More

                                      7   specifically, Plaintiff’s Complaint is silent as to the dollar amount of her claims. Accordingly,

                                      8   Defendant need only demonstrate that the amount in controversy here exceeds $75,000 by a

                                      9   preponderance of the evidence.

                                     10           21.     Although Defendant expressly denies any liability for the damages alleged in

                                     11   Plaintiff’s Complaint, for purposes of determining whether the minimum amount in controversy
Gordon Rees Scully Mansukhani, LLP




                                     12   has been satisfied, the Court must look to the allegations of Plaintiff’s Complaint and presume
    3 Parkcenter Drive, Suite 200




                                     13   that Plaintiff will prevail on its claims. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter,
       Sacramento, CA 95825




                                     14   199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092,

                                     15   1096 (11th Cir. 1994) (stating that the amount in controversy analysis “presumes plaintiff

                                     16   prevails on liability”).

                                     17           22.     The Complaint places more than Seventy-Five Thousand Dollars in controversy.

                                     18   Preliminarily, as stated in Paragraph 11 of the Complaint, Plaintiff alleges that they are owed

                                     19   $125,400 for invoice number 903 and that Defendant has refused to pay the invoice. (Exhibit A,

                                     20   ¶¶ 11-15).    Further, it is important to note that Defendant’s counsel previously requested that

                                     21   Plaintiffs’ counsel stipulate that the amount in controversy was below $75,000 for purposes of

                                     22   removal. Plaintiff’s Counsel would not stipulate to such terms.

                                     23           23.     While Defendant denies Plaintiff’s allegations of wrongdoing and denies its

                                     24   requests for relief thereon, the facial allegations in Plaintiff’s Complaint and the total amount of

                                     25   the contract, purorted penalties, reimbursement, attorneys’ fees, and other monetary relief at

                                     26   issue in this action is in excess of this Court’s jurisdictional minimum. (Luckett v. Delta Airlines,

                                     27   Inc., 171 F.3d 295, 298 (5th Cir. 1999) [facts presented in notice of removal, combined with

                                     28   Plaintiff’s allegations, sufficient to support finding that jurisdictional minimum satisfied]; Galt
                                                                                             -5-
                                                         Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                                 (28 U.S.C. §§1332, 1441)
                                            Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 6 of 43



                                      1   G/S v. JSS Scandinavia 142 F.3d 1150, 1155-1156 (9th Cir. 1998) [if attorneys’ fees are

                                      2   recoverable by plaintiff by statute, the fee claim is included in determining the amount in

                                      3   controversy].) Plaintiff’s claims satisfy the amount-in-controversy requirement. (Exxon Mobil

                                      4   Corp. v. Allapattah Services, Inc., 545 U.S. 546, 559, 125 S. Ct. 2611, 162 L. Ed. 2d 502 (2005)

                                      5   [holding that when a well-pleaded complaint contains “at least one” claim that satisfies the

                                      6   amount in controversy requirement, supplemental jurisdiction may be exercised over the claims

                                      7   of other parties.])

                                      8           24.     Based on the foregoing, Plaintiff’s claims for damages, penalties, attorneys’ fees,

                                      9   and other monetary relief exceed the $75,000, jurisdictional minimum of this Court required for

                                     10   federal diversity jurisdiction. 28 U.S.C. § 1332(a).

                                     11           25.     Removal of this matter is therefore appropriate.
Gordon Rees Scully Mansukhani, LLP




                                     12
    3 Parkcenter Drive, Suite 200




                                     13   Dated: October 9, 2019                        GORDON REES SCULLY MANSUKHANI, LLP
       Sacramento, CA 95825




                                     14
                                                                                        By:      /s/ I. Hooshie Broomand
                                     15                                                          Mark S. Posard
                                                                                                 I. Hooshie Broomand
                                     16                                                          Attorneys for Defendant
                                                                                                 JTH TAX, Inc. dba Liberty Tax Service
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                        -6-
                                                        Defendant JTH Tax, Inc. dba Liberty Tax Service’s Notice of Removal
                                                                             (28 U.S.C. §§1332, 1441)
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 7 of 43




EXHIBIT A
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 8 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 9 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 10 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 11 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 12 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 13 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 14 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 15 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 16 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 17 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 18 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 19 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 20 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 21 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 22 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 23 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 24 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 25 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 26 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 27 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 28 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 29 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 30 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 31 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 32 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 33 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 34 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 35 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 36 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 37 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 38 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 39 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 40 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 41 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 42 of 43
Case 4:19-cv-06484-YGR Document 1 Filed 10/09/19 Page 43 of 43
